Name: 83/56/EEC: Commission Decision of 26 January 1983 approving an amendment to the outline programme under Council Regulation (EEC) No 269/79 for certain Mediterranean areas of France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  regions and regional policy;  forestry;  European construction
 Date Published: 1983-02-16

 Avis juridique important|31983D005683/56/EEC: Commission Decision of 26 January 1983 approving an amendment to the outline programme under Council Regulation (EEC) No 269/79 for certain Mediterranean areas of France (Only the French text is authentic) Official Journal L 044 , 16/02/1983 P. 0024 - 0024*****COMMISSION DECISION of 26 January 1983 approving an amendement to the outline programme under Council Regulation (EEC) No 269/79 for certain Mediterranean areas of France (Only the French text is authentic) (83/56/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 269/79 of 6 February 1979 establishing a common measure for forestry in certain Mediterranean zones of the Community (1), and in particular Article 5 thereof, Whereas on 30 September 1982 the French Government communicated an amendment to the outline programme for France approved by Commission Decision 79/1056/EEC of 29 November 1979 (2) and relating to certain Mediterranean areas of France; Whereas this amendment, whereby by an exchange 110 km of forestry roads are added to the programme for the area of Corsica and 500 ha of reafforestation are added to the programme for the area of Languedoc-Roussillon, satisfies the objectives and conditions laid down in Regulation (EEC) No 269/79; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the outline programme for Mediterranean areas of France, submitted by the French Government on 30 September 1982 pursuant to Regulation (EEC) No 269/79, is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 26 January 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 38, 14. 2. 1979, p. 1. (2) OJ No L 322, 18. 12. 1979, p. 29.